Filed 9/24/13 P. v. Kelson CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,                                                          B243357

         Plaintiff and Respondent,                                  (Los Angeles County
                                                                     Super. Ct. No. TA122272)
         v.

BELIEVE KELSON,                                                      ORDER MODIFYING OPINION

         Defendant and Appellant.                                    [NO CHANGE IN JUDGMENT]



THE COURT:

         It is ordered that the opinion filed herein on September 5, 2013, be modified as
follows:
         On the caption page, the superior court No. “TA112124” is deleted and the
following is inserted in its place:
                   (Los Angeles County Super. Ct. No. TA122272)


         There is no change in the judgment.




 __________________________________________________________________
  BOREN, P. J.           ASHMANN-GERST, J.          CHAVEZ, J.
Filed 9/5/13 P. v. Kelson CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,                                                          B243357

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. TA112124)
         v.

BELIEVE KELSON,

         Defendant and Appellant.

THE COURT:*

         Appellant Believe Kelson appeals from the judgment following a bench trial in
which he represented himself. The trial court found appellant guilty of felony assault
with a firearm (Pen. Code, § 245, subd. (a)(2)) (count 1) and misdemeanor vandalism
(Pen. Code, § 594, subd. (a)) (count 4). The trial court did not find appellant guilty of
two other assault counts. The trial court also found true the allegation that appellant
personally used a firearm during the commission of count 1 (Pen. Code, § 12022.5,
subd. (a)). Appellant admitted that he had suffered a prior conviction for violation of
Health and Safety Code section 11352, subdivision (a). The trial court sentenced
appellant to state prison for eight years, consisting of the midterm of three years on count
1, plus four years for the gun enhancement, plus one year for the prior conviction. The


*        BOREN, P. J., ASHMANN-GERST, J., CHAVEZ, J.
trial court imposed various fines and fees and awarded appellant 193 days of presentence
custody credit.
        We appointed counsel to represent appellant on this appeal. After examination of
the record, counsel filed an “Opening Brief” in which no arguable issues were raised. On
May 20, 2013, we advised appellant that he had 30 days within which to personally
submit any contentions or issues that he wished us to consider. On May 31, 2013,
appellant submitted a response in which he essentially reargued the facts and law.
        We have reviewed the entire record and conclude that it provides a factual basis to
support the convictions. The prosecutor presented the following evidence: On March 1,
2012, appellant was at an apartment complex in Lynwood, California where his girlfriend
lived. The victim, William Leslie (Leslie), lived in the same complex with his mother
and brother, and his sister was visiting that day with her children. That afternoon,
appellant and Leslie got into an altercation. Leslie was on a bicycle and appellant told
him to “fade or get killed.” “Fade” means to fight. Leslie got off the bicycle and began
fighting with appellant, knocking appellant down. Leslie then went inside his apartment
and appellant went inside his girlfriend’s apartment.
        A short time later, Leslie’s brother was in the courtyard and saw appellant walking
towards his apartment, holding a double barrel shotgun with the barrel sawed off. The
front door to the apartment was open, but the screen door was closed. Leslie’s sister saw
appellant walk up to the front door with a gun. He cocked the gun and told Leslie to
come outside. He pointed the gun at the screen door and Leslie’s sister closed the front
door.
        Several people outside screamed at Leslie to stay inside the apartment. Appellant
then broke the window of the apartment with the gun. Leslie peeked through the curtains
and saw a shotgun barrel. He was scared so he led his sister and her children to the back
of the apartment. Leslie could not see who was holding the gun, but testified at the
preliminary hearing that appellant was holding the gun.
        That afternoon, Deputy Adam Kirste of the Los Angeles County Sheriff’s
Department received a radio call of a “man with a gun.” When he arrived at the

                                             2
apartment complex, he saw a group of people and several officers. He was then advised
by the sheriff’s dispatch center that appellant’s girlfriend had reported that appellant was
at King Taco. Deputies went to the location, but did not find appellant. Deputy Kirste
called appellant’s girlfriend, who gave the deputy different stories of where she was.
       Sheriff’s deputies eventually made contact with appellant inside his girlfriend’s
apartment. Despite numerous requests, appellant refused to come out. He remained
inside the apartment for about seven hours. After “countless warnings,” tear gas was
fired into the apartment and appellant was forcibly removed. A search of the apartment
yielded nine .38-caliber rounds and 49 millimeter rounds of ammunition.
       Appellant testified on his own behalf. He stated that he and Leslie had had
“problems” in the past. It was appellant’s birthday so he decided to make amends with
Leslie, who was with a group of people. Appellant offered everyone a drink except
Leslie, who punched appellant. Appellant was drunk, but managed to walk to his
girlfriend’s apartment. Appellant quickly left the apartment and passed by the window of
Leslie’s apartment. Appellant hit the window with his arm because he was “pissed off”
at Leslie, and the window broke. Appellant did not have a gun at the time.
       Neither the record nor appellant’s response demonstrate the existence of any
cognizable issues on appeal. (People v. Wende (1979) 25 Cal.3d 436, 441.)
       The judgment is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                              3